Case 1:19-cv-05727-JPO-RWL Document 198 Filed 02/18/21 Page 1 of 2

LAW OFFICES OF EDWARD WEISSMAN

880 THIRD AVENUE
15! FLOOR
NEW YORK, NEW YORK 10022

TELEPHONE (212) 937-1520
E-mail: edweissman@edweissmanlaw.com

February 18, 2021

VIA ECF

Hon. Robert W. Lehrburger
United States Magistrate Judge,
Southern District of New York
500 Pearl Street - Rm 1960

New York, New York 10007

RE: Banks v. McGlynn, Hays & Co., Inc., et al.
Case No. 19-cv-05727-JPO (RWL)

 

Dear Judge Lehrburger:

I represent the defendants in the above matter. As I was
preparing for the upcoming depositions yesterday, I received an e-
mail from plaintiff’s counsel informing me that she intended to
seek a “stay” of further proceedings in this action. I informed
counsel that I would oppose the application and the reasons for the
opposition.

No sooner was the ink dry on Your Honor’s Order of
February 16, 2021 directing that depositions proceed on February
19, 24, 25 and March 2 then counsel made her application of
February 17, 2021. Counsel inexplicably did not proceed by Order
to Show Cause with a formal request for a stay.

Counsel for plaintiff unilaterally placed herself on
medical leave for the second half of January 2021 and for the first
half of February 2021. At no time when she was writing to Your
Honor did counsel ever suggest that the medical leave would need to
be extended. Nor does it appear that counsel has made any
arrangements to secure successor counsel for her client either
temporarily or otherwise.

The burden on the defendants in having depositions
scheduled and cancelled three times cannot be understated. In
Case 1:19-cv-05727-JPO-RWL Document 198 Filed 02/18/21 Page 2 of 2

Hon. Robert W. Lehrburger
United States Magistrate Judge
February 18, 2021

order to minimize the burden imposed upon the defense as a result
of what has played out, the depositions of defendants Sullivan,
Robinson and Donniacuo should be deemed to have been waived, as
well as the deposition of non-party Christine Carlucci. Each
defendant was ready to proceed on three occasions. The resumed
deposition of plaintiff Banks shall go forward by March 15, 2021 as
already directed.

I cannot comment on the medical issue which counsel for
plaintiff claims exists. Apparently that was shared only with the
Court. What I can comment on is the way counsel has chosen to
handle it and that warrants deeming the remaining depositions of
defendants and Ms. Carlucci to have been waived.

Lastly, counsel requests an extension until March 9,
2021. Her letter explains nothing about the relevance or
Significance of that date.
I thank the Court for its time and consideration.
Uy

dward WeisSman

 

EW:pr

CC: Laurie E. Morrison, Esq. (via ECF)

C:\COMPANY SHARED\WEISSMAN\YG\CLIENTS\MCGLYNN, ET.AL\EDWARD BANKS \HON. LEHRBURGER.BANKS.V.MCGLYNN, ET.AL.ECF.LTR.O2.14.21.D0C
